— Order directing defendant to serve a verified bill of particulars modified by adding thereto a provision that where exact dates, times and places are demanded the defendant may state this information approximately, and where details of specific acts of abuse and insolence, and exact words of insolence, offense *792and threat and acts of insubordination are demanded, the defendant may state this information in a substantially accurate statement. As thus modified the order is affirmed, without costs. Defendant may serve a verified bill of particulars within ten days from the date of the order hereon, upon the failure of which it will be precluded. Order of preclusion reversed on the law, without costs, and the motion denied, without costs. In view of the modification of the order requiring defendant to serve a verified bill of particulars herein, the order of preclusion falls. Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.